SEMPRA ENERGY

2008 LONG TERM INCENTIVE PLAN

2010 RESTRICTED STOCK UNIT AWARD

You have been granted a restricted stock unit award representing the right to
receive one share of Sempra Energy Common Stock (together with reinvested
dividend equivalents) for each unit, subject to the vesting conditions set forth
below.  The restricted stock units, and reinvested dividend equivalents, may not
be sold or assigned and will be subject to forfeiture unless and until they vest
on May 12, 2011. Shares of Common Stock will be distributed to you when the
restricted stock units vest under the terms and conditions of your award.




The terms and conditions of your award are set forth herein and in the
prospectus for the Sempra Energy 2008 Long Term Incentive Plan, which is
enclosed.  

 

 

 

 

 

 

Date of Award:

May 12, 2010

Name of Recipient:

 

Number of Restricted Stock Units (prior to any reinvested dividend equivalents):

 

Award Date Fair Market Value per Share of Common Stock:

 $47.17

Restricted Stock Units:

 

You have been granted a restricted stock unit award under Sempra Energy’s 2008
Long Term Incentive Plan. Your restricted stock units represent the right to
receive one share of Sempra Energy Common Stock (together with reinvested
dividend equivalents) for each restricted stock unit upon the vesting of your
award, subject to the terms and conditions of your award.  

Your restricted stock units are not shares of Common Stock. You will have no
rights as a shareholder unless and until shares of Common Stock are issued to
you upon the vesting of your restricted stock units.  




Your restricted stock units (and reinvested dividend equivalents) are subject to
transfer restrictions and will be forfeited if your Sempra Energy board service
terminates before your units vest.  See “Vesting/Forfeiture”, “Transfer
Restrictions”, and “Termination of Board Service” below.

Vesting/Forfeiture of Restricted Stock Units:

If not previously forfeited, your restricted stock units will vest on May 12,
2011 or upon your earlier termination of board service by reason of your death,
disability, or removal from the board without cause.




Your restricted stock units will be forfeited upon your termination of board
service before May 12, 2011 for any reason other than your death, disability, or
removal from the board without cause.

Transfer Restrictions:

Your restricted stock units may not be sold or otherwise transferred and will
remain subject to forfeiture conditions until they vest.








Termination of Board Service:

If your Sempra Energy board service terminates for any reason prior to May 12,
2011 (other than by reason of your death, disability, or removal from the board
without cause), all of your restricted stock units will be forfeited.  




If your board service terminates by reason of your death, disability, or removal
from the board without cause, your restricted stock units (and reinvested
dividend equivalents) will immediately vest.

Reinvested Dividend Equivalents:

You also have been awarded reinvested dividend equivalents with respect to your
restricted stock units.  Your reinvested dividend equivalents represent the
right to receive additional shares of Common Stock in the future, subject to the
terms and conditions of your award.  Your reinvested dividend equivalents will
be determined based on the dividends that you would have received, had you held
shares of Common Stock equal to the number of your restricted stock units from
the date of your award to the date they vest, and assuming that the dividends
and successive dividends thereon were reinvested in Common Stock in the same
manner as dividends reinvested pursuant to the terms of the Sempra Energy
Dividend Reinvestment Plan.  Your reinvested dividend equivalents will be
subject to the same transfer restrictions and forfeiture and vesting conditions
as the shares represented by your restricted stock units.

Distribution of Shares:

Shares of Common Stock will be distributed to you within ten (10) days following
the vesting of your restricted stock units.

You will receive a number of shares of Common Stock equal to the number of your
restricted stock units and additional shares representing your reinvested
dividend equivalents..  .  

Taxes:

Upon the distribution of your units (and reinvested dividend equivalents) in
shares of Common Stock, you will realize taxable income based on the fair market
value of the shares on the distribution date.

Change in Control:

Subject to certain limitations set forth in the 2008 Long Term Incentive Plan,
in the event of a Change in Control (as defined in the Plan), all of your
outstanding unvested restricted stock units (and reinvested dividend
equivalents) will immediately vest and will be immediately distributed in shares
of Common Stock to you.

Further Actions:

You agree to take all actions and execute all documents appropriate to carry out
the provisions of this Agreement.

You also appoint as your attorney-in-fact each individual who at the time of so
acting is the Secretary or an Assistant Secretary of Sempra Energy with full
authority to effect any transfer of any shares of Common Stock distributable to
you that is authorized by this Agreement.

Applicable Law:

This Agreement will be interpreted and enforced under the laws of the State of
California.

To accept your award you must sign the accompanying copy of this page and
promptly return it to Sempra Energy.  By doing so, you agree to all of the terms
and conditions set forth herein and in the Sempra Energy 2008 Long Term
Incentive Plan.




Recipient:

 

X

 

 

(Signature)

Sempra Energy:

 

/s/  Donald E. Felsinger

 

 

(Signature)

Title:

 

Chairman & Chief Executive Officer












